 INTL UNION OF OPERATING ENGINEERS, LOCAL 525609InternationalUnion of Operating Engineers,Localjurisdictions, collective-bargaining negotiations were525, AFL-CIOandClark Oil &RefiningCorpora-conducted primarily on a joint basis.' In 1950, howev-tion. Case 14-CB-1899er,petitions were filed by each of nine unions thenAugust27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND BROWNOn April 30, 1970, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceeding finding that Respondent had not engagedin a certain unfair labor practice alleged in the com-plaint and recommending dismissal of the complaintin its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs, Respond-ent filed cross-exceptions and a brief in support there-of, and the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions,briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent consist-ent herewith.As set forth more fully in the Trial Examiner'sDecision, the Charging Party, Clark Oil & RefiningCorporation, is a Wisconsin corporation engaged inthe oil industry in several States. It purchased theHartford oil refinery, located in Hartford, Illinois,from the Sinclair Refining Company in October 1967,which in turn had acquired the refinery from theWood River Oil and Refining Company in July 1950.The present proceeding involves only the Hartfordrefinery.Since 1941 the employees at the Hartford refineryhave been represented on a joint basis by variouslabor organizations.The composition of this jointrepresentative had changed over the years with variousunions leaving and joining. Although before 1951there were periods of time during which the NationalLabor Relations Board recognized the separate craftcomposingthejointrepresentative,includingRespondent, in an effort to protect their representationrights from an attempt by an intervenor, Oil WorkersInternationalUnion, CIO, which had representativerights in other plants of Sinclair, to absorb the Hart-ford refinery into its companywide contract with Sin-clair.Each of the petitioning unions sought a separatecraft unit confined to its jurisdiction at the refinery;each, however, requested, in the alternative, a single-plant overall unit with all of the unions appearingon the ballot jointly. The Board found on the basisof bargaining history, and particularly because ofthe joint negotiations and the petitioners' acceptanceof uniform contract terms, that separate craft unitslimited to the single plant would not be appropriate,but that a single-plant unit represented by the ninepetitioners jointly or a companywide unit would beappropriate. The Board directed an election, followingwhich the Board in 1951 certified the petitioningunions jointly as the representative of all the employeesin the Hartford plant.When Clark Oil acquired the Hartford plant, itrecognized the unions, then 10 in number, as therepresentative, acting jointly, of all its employees.Negotiations from then were conducted as previouslybetween management and a negotiating committeeconsisting of one representative from each craft.Agreement on the terms of a contract was determinedby procedures adopted originally by the unions whenjoint negotiations first began and amended in 1959after Respondent had manifested some dissatisfactionwith such procedures and had sought, through apetitionwith the Board, to withdraw the operatingengineers from the joint bargaining arrangement.There is evidence as the Trial Examiner found, thatnot all contracts agreed on met with the approvalof all the constituent unions; that on one such occasion,the negotiating committee and the Company agreedby memorandum to allow Respondent and the Compa-ny to continue to negotiate over an issue involvingbarge loading employees after multiunion negotiationshad been completed, and if agreement on that issuewas reached, to include such agreement in the newcontract.No agreement was ever reached and all10 unions signed a new contract which containedthe same provisions as the old concerning barge load-ers.Despite disagreements, at no time prior to the1968-69 negotiations did any of the 10 unions, includ-ing Respondent, refuse to execute the new contract.'Sinclair Refining Company,92 NLRB 643185 NLRB No. 72 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDBargaining between the Company and the negotiat-ing committee for a new contract to replace theone due to expire on Janaury 31, 1969, began onDecember 17, 1968, in accordance with the parties'previous practice.After a lapse, the negotiationsresumed in 1969, with the final bargaining sessiontaking place on January 28, 1969, at which timethe Company presented to the negotiating committeefor acceptance or rejection a memorandum of agree-ment incorporating its understanding of agreementsreached and its offer on items which were still open.During the negotiating committee's caucus Respond-ent's representative, Harold Rice, objected to accept-ance of the Company's offer because he wanted furthernegotiations on several issues relating to the loadingrack and to a special rate increase in the wagesof laboratory testers.The negotiating committeeagreed that Respondent's loading rack demands couldbe pursued, but refused to permit further negotiationson the laboratory tester issue.' A vote was then takenon the Company's proposal, with the result beingeight unions in favor of submitting the Company'soffer to their members for ratification and twoopposed, Respondent and the Laborers. The negotiat-ing committee then resumed its meeting with theCompany. The chairman of the negotiating committee,Arvel Pickering, informed the Company that a majori-ty of the unions had agreed to accept the memorandumof agreement and to recommend it to their membersfor ratification.Rice said he disagreed because therewere no provisions concerning the loading rack andlaboratory tester issues. The Company's chief negotia-tor,George H. Phillips, said that the omission concern-ing loading rack proposals was an oversight andoffered to add to the memorandum a provision foradditional talks with Respondent on these issues andinclusion of any agreement reached in the new con-tract.However, Phillips said that Rice had raisedthe laboratory tester issue too late and that the Compa-ny would not bargain over the matter. Pickeringaccepted Phillips' offer to add a loading rack bargain-ing provision to the memorandum of agreement, butagreed with the Company that Rice had broughtup the laboratory tester issue too late. Pickering theninformed the Company that a sufficient number ofthe unions had agreed to the Company's proposal.'Rice stated that he did not care what Phillips didwith respect to putting something about the loading'During thecaucusthe Laborers' representative also refused to acceptthe Company's offer because he wantedan across-the-boardwage increaseinstead ofthe negotiated percentageraiseHis position was rejectedby the Committee'According to the amended voting procedure adopted in 1959, decisionsin all negotiationswere based not on a majority vote as previously,but only onapprovalof the Respondent and four otherunions or,alternatively, approval ofany seven unionsrack in writing and left the meeting. Thereafter, thefollowing sentence was added to the memorandumof agreement: "The loading rack changes discussedbetween the Company and Union, if agreed upon,will be included in this Agreement." The memoran-dum of agreement was then signed by Refinery Manag-erG. E. Burkhart on behalf of the Company andPickering on behalf of the Accredited InternationalUnions, acting jointly, subject to ratification ofemployees in the bargaining unit. Presumably thenegotiators for each of the eight unions who votedto accept the Company's offer thereafter recommendedacceptance to their members and their members rati-fied the agreement.In February 1969, the eight unions which hadvoted to accept the Company's offer, and the Laborers,although the latter had expressed some dissatisfactionwith the wage provision, signed a contract whichincorporated all the changes in the old contract provid-ed for in the memorandum of agreement. The finalcontract did not contain the aforementioned provisionconcerning further bargaining over the loading rackissues.Since the joint negotiations ended on January 28,1969, Respondent and the Company have had numer-ousmeetings.At these meetings the loading rackissueswere discussed, but Respondent continued torefuse to execute the contract unless a satisfactoryresolutionwas made on the laboratory tester issue.The Company refused to bargain on this issue onthe ground that the subject was barred by the decisionof the negotiating committee on January 28. At onepoint the Company agreed to discuss the issue ifthe other unions would give their consent, but theyrefused to do so. At the last meeting on February10, 1970, Respondent finally agreed to accept theCompany's proposal, to sign the contract, and todrop the laboratory tester issue, if the Company wouldmake any wage adjustment for laboratory testers nego-tiated in the next contract retroactive to February1,1969, and if the Company would insist that allthe unions agree to a contract before it is effectiveor that the unions provide the Company with awritten voting procedure that is acceptable to allthe unions. The Company refused to accept the retro-activity portion of Rice's offer.On these facts, the Trial Examiner concluded thatRespondent did not violate Section 8(b)(3) of theAct by refusing to sign the new contract executedinFebruary 1969 by the Company and the othernine unions. While agreeing that, under Board preced-ent, parties which have consented to multiparty negoti-ations are bound by the results of these negotiations,the Trial Examiner nevertheless considered that ruleinapplicable to the present situation since, in his INTL. UNION OF OPERATING ENGINEERS, LOCAL 525view,Respondent cannot be considered as havingvoluntarily consented to multiparty negotiations asthe multiunion bargaining situation exists as the resultof a Board certification. He therefore concluded, that,in these circumstances, Respondent cannot be boundto a contract to which it has not individually assenteddespite a history of bargaining which strongly supportsa contrary conclusion. As an additional rationalefor dismissing the complaint, the Trial Examiner alsoconcluded that Respondent did not violate the Actby refusing to sign the contract as the contract doesnot contain all the terms of the agreement reached-namely, the provision for additional discussions withRespondent on the loading rack issues and inclusionon any agreement reached thereon in the new contract.We disagree on both grounds.We do not agree with the Trial Examiner thatbecause Respondent has participated in multiunionbargaining since 1951 as the result of a Board certifica-tion it necessarily follows that multiunion bargainingwas imposed upon Respondent without its consent.We do not know what prompted the decision ofthe nine petitioning unions in 1950 to seek representa-tive status on a joint basis. However, the fact thatthey decided on their own to proceed in this manner,albeit on an alternative basis, is proof to us thattheir decision was a voluntary and uncoerced one.Moreover, Respondent's actions in 1959 in withdraw-ing its petition for separate representation and itscontinued participation in joint bargaining thereafteruntil the instant dispute are persuasive evidence ofitscontinued consent to such procedures. It mayor may not be to Respondent's advantage to continueto join with the other unions in joint negotiations,but until it chooses another course and makes atimelywithdrawal from the multiunion bargaininggroup, we think that the dictates of the statute requireRespondent to conform to the established proceduresof the joint bargaining representative and to signthe contract agreed on.4 To conclude otherwise afterso long a period of a workable arrangement canonly lead to complete instability in bargaining rela-tions.Nor do we find any merit in the Trial Examiner'sadditional finding that in any event Respondent didnot violate the Act because the contract submittedforRespondent's signature was an incomplete agree-ment since the issues involving the loading rackemployees were left for further negotiations and thefinal contract does not contain a clause reserving'While it is true that a number ofunions actingjointly as a bargainingrepresentative constitutes a labor organization within the meaning of theAct, the Board's mere taking cognizance of the procedures under which thelabor organization acts does not constitute an interference in the internalaffairs of that organization611to Respondent the right to bargain thereon. However,it is clear that Respondent's refusal to sign the contractwas not based on the absence of this clause in thecontract. It indicated quite clearly that it would notsign a contract unless the Company agreed to bargainon the laboratory tester issue, notwithstanding thefact that the negotiating committee had rejectedRespondent's demand that the Company bargain onthe tester issue.Moreover, the procedures which hadbeen in effect for nearly 30 years contemplated thatthe agreement reached between the Company andthe negotiating committee would be the agreementof all the parties and, upon ratification by their mem-bers, all 10 members of the negotiating committeewould be obligated to sign the contract. That obliga-tion,as their past bargaining history shows, wasnot conditional on agreement being reached on anyissue reserved for further bargaining. If agreementresulted, the matter agreed on would be incorporatedinto the final contract, but if otherwise, the obligationto sign the contract still remained. Here the Companyhonored its obligation to bargain over the loadingrack issues, but no agreement was reached becauseof Respondent's insistence on bargaining over thelaboratory testers. In these circumstances, Respondentwas obligated to sign the contract.We find, on the record as a whole, that, by refusingto sign the contract which had been ratified accordingto the voting arrangement agreed upon by the 10-member joint union group and signed by the othernine unions, Respondent violated Section 8(b)(3) ofthe Act.THE REMEDYWe have found, contrary to the Trial Examiner,thatRespondent engaged in a certain unfair laborpractice in violation of Section 8(b)(3) of the Act,by refusing to execute the collective-bargaining agree-ment between the Charging Party and the joint bar-gaining agent, composed of 10 unions, includingRespondent. Accordingly, we shall order Respondentto cease and desist therefrom and take the followingaffirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand upon the record as a whole, we shall:1.Substitute the following conclusion for the TrialExaminer's third Conclusion of Law:"By failing and refusing to execute the writtenagreement between the Charging Party and thejoint bargaining agent, as agreed upon January 612DECISIONSOF NATIONALLABOR RELATIONS BOARD28, 1969, and subsequently ratified, Respondenthas engaged in and is engaging in an unfairlabor practice within the meaning of Section8(b)(3) of the Act."2.Add the following paragraph as the fourth Con-clusion of Law:"All employees at the Company's plant atHartford, Illinois excluding office and clericalemployees, guards, professional employees, andsupervisors, constitute an appropriate bargainingunit within the meaning of Section 9(b) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Interna-tional Union of Operating Engineers, Local 525, AFL-CIO, Hartford, Illinois, its officers, agents, and repre-sentatives, shall take the following action:1.Cease and desist from refusing to bargain collec-tively in good faith with Clark Oil & Refining Corpora-tion,as to wages, hours, and other terms andconditions of employment covering employees in theappropriate unit, by refusing to sign the collective-bargaining contract on which the Charging Partyand the joint bargaining representative, of whichRespondent is a part, have agreed, or from engagingin any like or related conduct in derogation of thestatutory duty to bargain.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Upon request by Clark Oil & Refining Corpora-tion, forthwith execute the contract tendered to itby the Company, on which agreement was reachedbetween the Company and the joint bargaining repre-sentative of which Respondent is a part.(b) Post at its business offices and meeting halls,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by a representative of Respondent, shall beposted by Respondent immediately upon receipt there-of,and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including such placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to'In the event this Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 14,inwriting,within 10 days from the date of thisOrder, what steps Respondent has taken to complytherewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:WE WILL NOT refuse to bargain collectivelyin good faith with Clark Oil & Refining Corpora-tion,as a member of the joint representativeof the said Employer's employees by refusingto sign the written collective-bargaining agree-ment to which the point representative agreed,and we will not engage in any like or relatedconduct in derogation of our statutory duty tobargain.WE WILL, if requested by Clark Oil & RefiningCorporation, execute the contract on which thepoint bargaining representative of which we area part reached agreement with the said Employeron January 28, 1969.WE WILL NOT, in any other manner, refuseto bargain collectively with Clark Oil & RefiningCorporation, with respect to terms and conditionsof employment of the employees of the Companywhich we jointly represent.INTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCAL 525,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1040 Boatmen's BankBuilding,314 NorthBroadway, St. Louis, Missouri 63102, Telephone 314-622-4167. INTL UNION OF OPERATING ENGINEERS, LOCAL 525TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K BLACKBURN, Trial Examiner: This casearose on September 4, 1969, when Clark Oil & RefiningCorporation, referred to herein as the Charging Party orthe Company, filed a charge against International Unionof Operating Engineers, Local 525, AFL-CIO, referredto herein as Respondent The General Counsel of the Nation-alLabor Relations Board, by the Regional Director forRegion 14 (St. Louis, Missouri), issued complaint on January14, 1970. Respondent's answer, duly filed, admitted certainallegations of the complaint and denied others, includingthe allegation that it had committed unfair labor practices.Hearing was held before me, pursuant to due notice,inStLouis,Missouri, on February 24 and 25, 1970The issue litigated was whether Respondent has violatedSection 8(b)(3) of the Act by refusing to sign a contractwith the Charging Party which was negotiated jointly byRespondent and nine other labor organizations. The othernine have signed it All parties appeared at the hearingand were given full opportunity to participate, to adducerelevant evidence, to examine and cross-examine witnesses,to argue orally, and to file briefsRespondent'smotionto dismiss on the ground that it is not the exclusive bargain-ing agent of the unit alleged in the complaint and theother nine labor organizations which, jointly with it, com-prise the exclusive representative, are not named as parties,and on the ground that the General Counsel is attemptingto interfere in the internal affairs of a labor organizationwhich I took under advisement at the close of the hearing,isdisposed of herein. Upon the entire record,' includingbriefs filed by the General Counsel and the Charging Party,and from my observation of the demeanor of the witnesseswhile testifying under oath, I make the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Company is a Wisconsin corporation involved inthe oil business in various States including Illinois, wherethe refinery involved in this proceeding is located. During1969 its direct inflow of raw materials and other goodsas well as its direct outflow of finished products acrossState lines to and from that refinery exceeded $50,000.On the basis of these admitted facts, I find that the Companyisengaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Respondent is a labor organization within themeaningof Section 2(5) of the Act.613III.THE UNFAIR LABOR PRACTICEA. FactsIBackgroundThere are nine labor organizations involved in this casein addition to Respondent They are-1.LocalNo 553, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO2 Local No 649, International Brotherhood of ElectricalWorkers, AFL-CIO.3.Local No. 525, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.4.Local No 483, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and Help-ers,AFL-CIO.5.Local No. 338, Laborers' International Union of NorthAmerica, AFL-CIO.6.Local No. 917, Brotherhood of Painters, Decoratorsand Paper Hangers of America, AFL-CIO.7.Local No 1808, District Council of Madison County,Illinois and Vicinity,United Brotherhood of Carpentersand Joiners of America, AFL-CIO.8.District 9, InternationalAssociation ofMachinistsand Aerospace Workers, AFL-CIO.9.Local No. 56, International Association of Heat andFrost Insulators and Asbestos Workers, AFL-CIO.They are referred to, respectively, herein as the Fitters,the Electricians, the Teamsters, the Boilermakers, the Labor-ers, the Painters, the Carpenters, the Machinists, and theInsulators.The Charging Party purchased its Hartford, Illinois, refin-ery from Sinclair Refining Company on October 1, 1967.Sinclair had acquired the refinery from Wood River Oil& Refining Corporation on July 1, 1950.Employees at the refinery have been represented by vari-ous of the 10 labor organizations involved herein on ajoint basis since 1941. At that time Wood River Oil &Refining Company entered into the initial bargaining agree-ment with Respondent, the Fitters, the Electricians, theTeamsters, the Boilermakers, the Laborers, the Carpenters,and the Machinists. The Painters were added in 1943.At some time between 1941 and 1950 the Machinistsdropped out for a time. On January 15, 1951, at a timewhen Sinclair Refining Company was the Employer, theBoard certified that Respondent, the Fitters, the Electricians,the Teamsters, the Boilermakers, the Laborers, the Painters,the Carpenters, and the Machinists"Jointlyhas [sic] beendesignated and selected by a majority of the employees"in an all-employees unit limited to the refinery at Hartford"as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9(a) of the Actas amended, the said organization [sic] is the exclusiverepresentative of all the employees in such unit for thepurposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other conditionsof employment."2 On January 27, 1955, by agreement of'The General Counsel's motion tocorrect recordis granted2Sinclair Refining Company,92 N L R B 643 614DECISIONSOF NATIONALLABOR RELATIONS BOARDSinclair, the Insulators, and theninelabor organizationscertified jointly by the Board, the Insulators were addedto the point bargaining "organization." When the ChargingParty purchased the refinery from Sinclair in 1967, it volun-tarily recognized the 10 labor organizations as the jointbargaining representative of the employees and assumedthe obligations of the existing agreement, with some modifi-cations to which the unions agreed.Since 1941 collective-bargaining agreements at the Hart-ford refinery have taken the format of a single contractcontaining the usual provisions with respect to recognition,union security, grievance procedure, arbitration, hours, wag-es,vacations, and the like, as well as addenda captioned"Special Craft Rules for Operators," "Special Craft Rulesfor Teamsters," and the like There are no special craftrules in the contract for Fitters, Electricians, or Machinists.The recognition article of the contract, while stating thatthe 10 labor organizations are "joint representativesfor all employees of the Company within the unit afore-said," recognizes Respondent as the representative for alloperating department employees and each of the othernine unions as the representative for employees workingin that union's traditional jurisdictionArticle VI of thecontract provides for a standing Union Plant Committeeconsisting of one employee member from each of the 10unions. Its primary function is to deal with day-to-dayadministration of the contractBargaining for changes in the contract has been conductedin this manner over the years: At the appropriate timethe unions jointly sent to management the requisite noticeto prevent the contract's automatically renewing itself Rep-resentatives of each of the 10 unions, members of theUnion Plant Committee and/or nonemployee business repre-sentatives,met to prepare their demands This group,referred to as the negotiating committee, elected a chairman.Each union brought up what it wanted Some of thesedemands were dropped as a result of persuasion by othermembers of the committee. The rest were adopted or modi-fied and made part of a total list of demands which wereserved on management. Management, in turn, put its propos-alson the table. Discussions with management relatingto those parts of the contract, including wages, whichapplied to all employees regardless of their craft wereconducted by the entire negotiating committee jointly Anyproposal which concerned a change in "Special Craft Rules"was discussed separately with management by the unionrecognized as the representative for that craft.When finalagreement was reached, subject to ratification by the employ-ees, agreed changes in the existing contract were incorporat-ed in a memorandum of agreement The chairman of thenegotiating committee signed the memorandum on behalfof all 10 unions. When the agreement had been ratified,the agreed changes were incorporated into a new, completecontract which a representative of each of the 10 unionssigned on behalf of hisunionas a party to the contract.Prior to 1959 decisions within the negotiating committeewere made on the basis of a simple majority with eachof the 8, 9, or 10 unions, as the case may have beenat any particular time, having one vote. This was a constantsource of irritation to Respondent, for the number of employ-ees in the operating department, the craft which it represents,was greater than the number of employees in the craftsrepresented by the othernineunions.2.The1959 voting procedureIn 1959 Respondent sought to do something about thesituationOn July 15, 1959, it filed a petition inSinclairRefining Company,Case 14-RC-3645, for an election ina unit limited to the operating department. Representativesof some but not all of the othernineunions showedup for the hearing. A deal was worked out to modifythemajority vote rule to give Respondent a larger voiceat the refinery in exchange for withdrawal of the petition.On October 1, 1959, the Regional Director for Region14 approved withdrawal of Respondent's petition.The negotiating committee got together shortly after thedealwas made at the Board's regional office to beginpreparing the unions' demands for upcoming negotiations.Representatives were present from each union, employeeplant committeemen and/or nonemployee business repre-sentatives.A proposal that from then on the unions wouldbase their decisions in all negotiations not on a majorityvote but only on approval by Respondent and four otherunions or, alternatively, approval of any seven unions'was put to a vote It carried, 6-4. Respondent voted againstit.On various occasions thereafter, at meetings of thenegotiating committee,Respondent's representative pro-posed giving each union one vote for each 10 employeesin its craft. It was never able to get such a plan to avote3.Prior contractnegotiationsIthas not been unusual for one or more of the 10unions to be unhappy at the outcome of negotiations withrespect to some provision or other of the contract. Discus-sions of wage increases have traditionally been couchedinpercentage terms. The Laborers, as the lowest paidcraft in the refinery, have regularly objected on the ground'Whether, as it is referred to in the transcript, the "Operators andfour crafts or any seven crafts" rule exists was one of the most hotlycontested issues at the hearing The record is extremely vague on detailsof its coming into existence, especially who was present at the 1959meeting and their authority to "bind" the unions they representedMyfindings of fact are based primarily on a document in evidence whichreads, in its typed part, "Proposed Method of Voting To ratify a newAgreement or Modify any terms of the existing Agreement the methodof voting shall be 1 Operators and four Crafts 2 or any combinationof Seven Crafts Plant Committee" and, in its handwritten part, "Carriedby 6 to 4 votes this is for ContractNegotiationonly " Lonzo V Smith,Jr, a Teamsters business representative in 1970 and secretary of thenegotiating committee in 1959, testified that he typed the paper followingthemeetingatwhich the vote was taken so that each union wouldhave a recordof the change JamesA Cochran,plant committeemanfor the Insulators, testified that he wrote the handwritten words onthe paper when it was given to him in 1959 I credit both Thereisnothing in the record on which I can base a finding that the newprocedure had to be ratified by the employees before it could comeinto effectTherefore, I attach no significance to Smith's use of theword "proposed " INTL. UNION OF OPERATING ENGINEERS, LOCAL 525that only an across-the-board raise in terms of dollarsand cents per hour is equitable. The negotiating committeehas regularly agreed to percentage raises.On one occasion the Insulators objected to a changewhich lumped their craft in with others for purposes ofassigning vacations. The change was agreed to by the negoti-ating committee and remained in the contract until thenext negotiations a couple of years later.When negotiations held in 1961 reached the memorandumof agreement stage, a provision was included that Respond-ent and the Company would continue to negotiate overan issue involving barge loading employees and that, ifagreement was reached, it would be included in the newcontract.No agreement was ever reached. All 10 unionssigned a new contract which contained the same provisionsas the old with respect to barge loadersNegotiations were held in late 1965 and early 1966 forthe contract which was in effect from February 1, 1966,to January 31, 1969. In June 1957 the Teamsters hadwon an arbitration award which limited the dnving ofmotorized equipment in the refinery to their craft Sinclairwanted other employees to be able to use motor scootersin their work. In the 1965-66 negotiations the Teamstersobjected to negotiating a change with Sinclair but wasoverruled by the other unions Consequently, the Teamstersand Sinclair worked out a deal in which Sinclair madewage and seniority adjustments in the warehouse in exchangefor abrogation of the 1957 arbitration award. A lettersetting forth Sinclair's right to use motor scooters wassigned by Sinclair's director of industrial relations andthe chairman of the unions' negotiating committee on Febru-ary 11, 1966.° The new contract, containing the otherprovisions of the deal between Sinclair and the Teamsters,was executed on March 7, 1966 The Teamsters representa-tive signed, along with the representatives of the othernine unionsAt no time prior to the 1968-69 negotiations did anyof the 10 unions, Respondent included, fail to executethe new contract The record does not indicate whetherany of the disputes within the negotiating committee innegotiations prior to the 1968-69 negotiations were resolvedby explicitly invoking the "Operators and four crafts orany seven crafts" rule. Apparently, in each of these instances,the unhappy union was persuaded by the others to goalong for the sake of unity 54. The1968-69 negotiationsNegotiations in late 1968 and early 1969 for a newcontract to replace the one due to expire January 31,1969, followed the usual pattern The unions served therequisite notice, datedNovember 12, 1968, and signedby Paul Flowers, chairman of the Union Plant Committee,'The same day the memorandum of agreement was executed inthe 1965-66 negotiations'Finding based on the credited testimony of Cochran that "this [i e,1968-69 negotiations] is the first time it [i e , the voting procedureadopted in 1959] has ever been put to a test" and the credited testimonyof Harold Rice, Respondent's president, that he was unaware of the"Operators and four crafts or any seven crafts" rule until after January28, 1969 1 also credit Rice's description of his experience in working615on Respondent to begin the negotiations The negotiatingcommittee met. It selected Arvel Pickering, Internationalrepresentative of the Boilermakers, as chairman for thenegotiations over Harold Rice, Respondent's president, bya 5-4 vote. It prepared its initial demands. Included inthe proposals served on the Charging Party were severalrelating to the loading rack Loading rack employees areamong those in Respondent's craft These proposals wereincluded in the unions' demands at Respondent's request.The document also provided that "the unions reserve theright to make additions, corrections or modifications inthese proposals as they deem necessary during the courseof these negotiations " The document contained no referenceto an adjustment on equitable grounds in the wages oflaboratory testers, another job classification in Respondent'scraft.Negotiating meetings between the unions' committee andmanagement began in December.' A week or two later,in January, the negotiators settled down to daily sessionsEarly in the negotiations it was agreed that Respondentand the Company would work out the loading rack situationbetween themselves Around the fourth meeting, apparentlya day or two before January 28, 1969, Rice brought upa wage adjustment for laboratory testers.' The Companyrejected it and the matter was dropped. At one point,the Fitters negotiator protested against a provision regardingshiftsbut was outvoted by his colleagues. By January27, 1969, agreement on a new contract was near. Thatevening the Company's negotiators prepared a memorandumof agreement containing its understanding of agreementsreached and its offer on items which were still open. Thedocument contained no reference to either loading rackor laboratory testers.On January 28, the Company presented its memorandumof agreement to the unions' negotiating committee foracceptance or rejection. The committee caucused. Rice ref-used to agree to accept management's offer because hewas not satisfied with respect to the loading rack andthe laboratory testers issues.His colleagues agreed thathis loading rack demands should be pressed further. Theytold him they would not agree to reject the Company'soffer in order to press his demands for more money forlaboratory testers. ErrollW. Fines, the Laborers businessmanager and negotiator, refused to agree because he wasnot satisfied with a percentage wage increase His colleaguesrejected his position. Pickering polled the committee. Theresult was eight votes in favor of submitting the Company'soffer to employees for ratification and two opposedRespondent and the Laborers were the two unions in theminority.out disagreements within the negotiating committee," .generallymy recollection is one of friendlyget togetherness,and I mentionedthis before, that there never had been an occasion to have a showdownon a voting procedure because we would say, `Why don't you get thatout, it is ridiculous,' so they do "'The record does not reveal exactly when or just how many meetingsthere were before January 28'Icredit the testimony of Rice that he introduced the subject oflaboratory testers prior to January 28 over the testimony of Cochran,Flowers, a negotiator for the Electricians, and George H Phillips, theCompany's chief negotiator, that Rice first mentioned the subject onJanuary 28 616DECISIONSOF NATIONALLABOR RELATIONS BOARDThe negotiating committee ended its caucus and resumedthe meeting with the Company's representatives. Pickeringannounced that a majority of the unions had agreed toaccept the memorandum of agreement as written and recom-mend it to their members for ratification. Rice said thathe did not agree because the loading rack and laboratorytesters issues raised by him were still unresolvedGeorgeH Phillips, the Company's chief negotiator, said that theloading rack was an oversight. He offered to add to thememorandum a provision for additional talks with Respond-ent on that issue and inclusion of any agreement reachedin the new contract. He said that Rice had raised thelaboratory testers issue too late and that the Companywould not accede to Rice's demands. Pickering agreedthatRice had brought up laboratory testers too late. Heaccepted Phillips' offer to add the loading rack provisionto the memorandum of agreement. He said that the negotiat-ing committee was ready to accept the Company's offeras amended without any provision for a wage adjustmentfor laboratory testers.He said that his committee hadenough of the unions signed up to reach an agreementRice said he did not care what Phillips did with respectto putting something about the loading rack in writingand left the meeting. Phillips added two lines to the lastpage of the memorandum of agreement. They read, "Theloading rack changes discussed between the Company andUnion, if agreed upon, will be included in this Agreement."G. E. Burkhart, manager of the Hartford Refinery, signedon behalf of the Company. Pickering signed "For LocalUnions" and as "Chairman, Negotiating Committee,Accredited InternationalUnions,' acting jointly, subjectto ratification of employees in the bargaining unit."The Company prepared a new contract which incorporat-ed all the changes in the old contract provided for inthe memorandum of agreement, including a term beginningFebruary 1, 1969, and ending January 31, 1971. The provi-sions in this new, complete document with respect to theloading rack are the same as the provisions in the oldcontract. There is no provision in the new, complete contractthat "the loading rack changes discussed between the Com-pany and Union, if agreed upon, will be included in thisAgreement," either in those or any other words.Rice did not take the memorandum of agreement backto his members for ratificationAll the other unions did.As of February 1, 1969, there were 129 employees inthe operating department represented by Respondent. Therewere 97 other employees in the bargaining unit.' Finesdid not recommend to the employees he represented thatthey ratify the agreement The Laborers voted to rejectit.Presumably the negotiators for each of the other eightunions did recommend acceptance and their members rati-fied. In any event, on February 19, 1969, Flowers notifiedthe Company that " . . eight of the ten unions representedinClark'sWood River Refinery, Hartford, Illinois, actingjointly, have ratified the above agreement, and in accordancewith the voting procedure of the bargaining unit, this°This phrase has apparently been used over the years as a shorthandcollective reference to the 10 unions'There were 33 Fitters, 10 Electricians, 8 Teamsters, 13 Boilermakers,11 Laborers, 3 Painters, 4 Carpenters, 11 Machinists, and 4 Insulatorsnow constitutes a valid agreement, and you should proceedto put this agreement into effect." In February a representa-tive or representatives of each of the 10 unions exceptRespondent executed the new contract 10 The Companyhas placed its wages and other benefits in effect for allemployees, including those represented by Respondent. TheCompany and all 10 unions, Respondent included, haveconducted their labor relations, including the processingof grievances, in conformity with its provisons. Rice hasconsistentlymaintained the position that Respondent isnot bound by the new contract because it did not concurin the agreement reached on January 28, 1969 He hasinsisted on further negotiations on a wage adjustment forlaboratory testers as a prerequisite to agreement by Respond-ent5.Negotiations since January 28, 1969On the afternoon of January 28 the Company madean offer to Respondent to resolve the loading rack issue.Rice rejected it a day or two later. Thereafter, on numerousoccasions in 1969 and early 1970, the Company tried toget Rice to sign the new contract and discussed the loadingrack issue with him The Company consistently made agree-ment on the loading rack contingent on Rice's signingthe new contract. Rice insisted that a wage adjustmentfor laboratory testers be made part of any agreement.The Company refused to bargain with him about laboratorytesters on the ground that the subject was barred by thedecision of the negotiating committee on January 28. TheCompany's representative told Rice that Respondent wasbound by the decision of a majority of the unions atthat time not to press the issue. This impasse over laboratorytesters prevented a quick agreement on the loading rackissue throughout 1969. At one point the Company offeredto negotiate with Rice about laboratory testers if the otherunions would give their consent. The other unions refused.At another point Rice offered to sign the contract aswell as settle the loading rack issue if the Company wouldagree to a wage reopener on the laboratory testers asof February 1, 1970. On January 13, 1970, the CompanysentRice, at his request, a copy of a written proposalon the loading rack. On February 10, 1970, representativesof the Company met with Rice and three operating depart-ment employees to discuss it. Rice agreed to accept theCompany's offer, to sign the new contract, and to dropthe laboratory testers issue until negotiations for a newcontract, effective February 1, 1971, provided that theCompany would make any wage adjustment for laboratorytesters negotiated at that time retroactive to February 1,1969, and provided, further, that the Company insist eitherthat all 10 unions agree before a new contract comesinto existence or that the unions adopt a voting procedureacceptable to all 10 The Company refused to accept the1°Whether Fines signed on behalf of the Laborers because his memberschanged their minds and held a second vote, as he claims, or becausehis International union told him to sign on the ground that he wasbound to the results of joint bargaining, as the Charging Party claims,is immaterial 1, therefore, find it unnecessary to resolve that conflictin the record INTL UNION OF OPERATING ENGINEERS, LOCAL 525617retroactivity part of Rice's offerThere the matter stood2 weeks later when the hearing opened in this case.B Analysis and ConclusionsThis case presents squarely the issue of whether a unioninvolved in multiunion negotiations may withdraw oncenegotiations have begun. That issue arose, apparently forthe first time, inLocal Union No. 525, United Associationof Journeymen & Apprentices of the Plumbing & PipefittingIndustry of the United States and Canada, AFL-CIO (Rey-nolds Electrical & Engineering Co., Inc.),171NLRB No.176.There the Trial Examiner found, on the basis ofthe facts before him, that the respondent union couldnot.The Board reversed, finding that the union had not11...engaged in multiunion bargaining [nor] was [it]bound by any agreements reached by such bargaining duringthat period." However, the Board affirmed the Trial Examin-er's additional finding that the union had violated Section8(b)(3) or the Act by engaging in bad-faith bargaining."Itwould be difficult to imagine a stronger case thanthis for applying the Trial Examiner's conclusion inReynoldsElectrical, supra,that a union's efforts to withdraw frommultiunion negotiations without the consent of the otherparticipants once negotiations have begun is untimely andthus violative of the Act. Respondent, whether in the personof Rice or his predecessors, has bargained jointly withthe other unions for nearly 30 years. Even though it hasbeen unhappy with the minority voice it has had despiteitsrepresentation of a majority of the employees in thebargaining unit, Respondent has never before questionedthe results of this joint bargaining to the point whereithas failed to acknowledge and live up to the agreementsreached. Even if it did not agree at the time to the changefrom a simple majority rule to the "Operators and fourcrafts of any seven crafts" rule adopted in 1959, as itsnegative vote shows, it acquiesced in application of thatrule thereafterThis is proved by several examples in therecord of negotiations where the representatives of otherunions were outvoted by their colleagues, including therepresentatives of Respondent. Even if I were to find,asRespondent urged, that no new voting procedure wasadopted in 1959, the result would be the same, since therecord is clear that Respondent participated from 1941until 1969 in multiunion negotiations in which all haveabided by decisions made by less than all, whether thedecisive vote was that of a mere majority of the unions11Both the General Counsel and the Charging Party argue in theirbriefs that Respondent engaged in bad-faith bargaining by holding outfor a wage adjustment for laboratory testers despite the existence ofthe "Operators and four crafts or any seven crafts" voting procedureHowever, the complaint does not allege that Respondent violated theAct by engaging in bad-faith bargaining, and the issue was not raisedin the hearing in a manner which would now permit a finding thatitwas fully litigatedLee Deane Products, Inc,181NLRB No 168Moreover, while I do not think the point has any controlling weightindecidingwhether Respondent is bound by the procedure, I havecredited Rice's testimony that he had no knowledge of the procedureon January 28, 1969 This, I think, bars a finding that he was actingin bad faith when he took the position then and thereafter that hecould only be forced to sign the new contract if he had agreed tothe settlement reached that dayor some other part of the whole. The fact that the recordcontains no example of Respondent being outvoted bythe others prior to 1969 makes no difference By participat-ing for so many years in negotiations in which I or moreof the 10 unions were dissatisfied with some aspect ofthe result and yet the result was accepted by all, Respondentcommitted itself to that outcome when the rule,whateveritmay have been,was invoked against it However,whetherRespondent's failure to keep its commitment on January28, 1969, and thereafter constitutes a violationof the Actturns on factors other than those which make this atfirst glance such a strong case.As theTrial Examiner pointed out inReynolds Electrical,supra,as he weighed the facts before him in light ofthe Board's rulings inThe Evening News Association, Ownerand Publisherof "TheDetroitNews, "154NLRB 1494,andHearst Consolidated Publications,Inc,156 NLRB 210,parties to multiparty negotiations are bound to the resultsof those negotiations,once they have begun,because theyhave consented to negotiate on that basis.There the TrialExaminer found,on the facts before him, that the unionhad consented to bargain jointly with other unions andwas, therefore,bound The Board found that those factsdid not add up to consent.Here the facts, quite differentfrom the facts inReynolds Electrical,also preclude a findingthat Respondent is bound to the agreement reached betweenthe unions'negotiating committee and the Company onJanuary 28,1969, because it had consented.The keyfact in this case is the Board'scertificationin 1951.InSinclairRefining Company,supra,the ninepetitioners,Respondent included,sought "separate craftunits..coextensive with their respective jurisdictions "An intervenor,OilWorkers International Union,CIO, con-tended" .that theplant has become integratedin Sinclair's total operations as to which the only appropriateunit is company-wide in scope " The Board found that11.all the production and maintenance employees hadbeen represented since 1941 by the various petitioning craftunions hereinWhile each of these unions retained itsfull craft autonomy,bargaining was conducted on a jointbasis and a single master contract was executed by allof them except" the Machinists.It ruled:The primary contention of the Petitioners for anelection in their respective craft units confined to theWood River[i.e,Hartford] plant must be rejectedin view of the new status of these employees underSinclair,and the consequent necessity that any craftunits, now to be found appropriate,be company-widein scope.However,the effective bargaining historyat the Wood River plant, including the joint negotia-tions on the part of the various Petitioners and theiracceptance of uniform contract terms, supports thePetitioners'alternative contention for a plant-wide unitof the employees at the Wood River plant representedby the Petitioners jointly Under all these circumstances,and the entire record in the case, we find that aunit of all the employees at the Wood River plantmay be appropriate,depending upon the results ofthe election hereinafter directed If a majority of theemployees select the Petitioners as their joint representa-tive, they will be taken to have indicated their desire 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be representedin a separateplantunit; if a majorityselect the Intervenor, they will be taken to have indicat-ed their desire to become a part of the existing company-wide unitThe election which followed resulted in the certificationof a single," joint,multiunionbargaining representativeas set forth above underFacts.Therefore,since1951, negoti-ations at the Hartford refinery have been heldon a multiun-ion basis not by consent of the Respondent and the nineother unions but by direction of the BoardA multiunionnegotiatingsituationwhich exists as theof the consent, freely given, of the participants,the situation found by the Trial Examiner inReynoldsElectrical, supra,and one which exists because the Boardso orders are two entirely different things. Respondentfinds itself in its present situation as a result of a secondalternative position which it took inSinclair Refining Com-pany.Its first two positions both contemplated its certifica-tion as the sole bargaining representative of those employeesin the craft it represented. This is a far cry from a decisionfreelymade to enter into amultiunionsituation.Evenif the fact that Respondent apparently freely consentedin the 1941-51 period is stressed, that consent becamelost in the overriding fact that the Board, by its certification,laid down the rules of the game for it thereafter.The Board's certification takes this case out of the consentrationale ofReynolds Electrical, supra,because the Boardthereby has become the arbiter of the game, not thepartiesthemselves The only course which Respondent can followwith certainty to extricate itself from the unacceptableposition in which it finds itself is to abandon its rightsas a joint representative of the Charging Party's employeesSucha solution,of course, would be absurd. All othercourses it might elect to try are fraught with uncertainty.Itmight, for example, file a new petition with the Board,againseeking, as it did in 1959, to carve outa unit limitedto the craft it now represents But the Board has alreadyfound appropriate, relying on the long bargaining historywhich has placed Respondent in its present dilemma, aplantwide unit in which many unions act as one eventhough they retain their craft autonomy insofar as thepractical give-and-take ofrepresentingemployees is con-cerned. The only new factor which the Board apparentlydid not have before it in 1951 when it arrived at thatconclusion is Respondent's representation of more thanhalf of the employees in the unit That might be enoughto outweigh the factors the Board relied on in 1951 andcause it to finda unitlimited to operating departmentemployees appropriate now. But Respondent cannot besureCf.United Metal Trades Association,172 NLRB No52,American Pipe and Construction Co.,169 NLRB No.138." The fact thatthe Boardcertifiednine unions as a single labororganization is the core of Respondent'smotion to dismiss on proceduralgrounds. The gravamen of the violation set forth in the complaint isRespondent's failure to execute the new contract If such a violationwere to be found, the only remedy would be a cease-and-desist orderdirected to Respondent and an affirmative order that Respondent signTherefore, I deny Respondent's motion on the ground that the othernine unions are not necessary parties to the case as pleadedOr Respondent might file a petition seeking to becomethe sole representative of the plantwideunitalready foundappropriate by the Board, But that choice plots Respondent'scourse between Scylla and Charybdis. On the one hand,Respondent would be forced to try to organize employeesin crafts in which it has nointerestand no following.On the other hand, considering that a score of 129 to97 is not an overwhelming lead with which to go intoan organizingcampaign, it would run a risk of losingthe game completely. The law should not force it to sucha perilous choice.Or Respondent might file a motion with the Boardto clarify its decision inSinclair Refining Company, supraSuch as motion could well ask the Board to rule specificallythat, although the 10unionswhich now jointly representthe employeesas a singlebargaining representative havean equal voice in negotiations, they cannot thwart thebasic precept of the Act that the majority rules whenemployees organize. Such a course might resolve the specificproblem posed in this case by preservingamultiunionpattern of bargaining which has been successfully followedfor many years while escaping from the undemocratic situa-tionwhich has grown up. However, it seems the leastlikely of all the courses open to Respondent to have any'real chance of successsinceitwould clearly require theBoard to take a hand in theinternalaffairs of the single"labor organization" its 1951 certification created.13Or Respondent might tryagainto get the other nineunionstoagree that it should have a voice in thenegotiations commensurate with the percentage of theemployees it represents or that they should follow an all-for-one and one-for-all policy. But the record indicates littlelikelihood of thatcomingto pass The only time a changewas made, the minority unions carefully preserved theirpower to outvote Respondent over Respondent's protest.Respondent, despite continuing protests since 1959, hasnever been able to get them to the formality of a vote whichmight alter that situationOr Respondent, finally, might wait for the onset ofnegotiations due in late 1970 and early 1971, then announcebefore they begin that it will not be bound by any agreementreached by the Charging Party and the other unions contraryto its wishes In so doing it would be relying 4on theprecedent ofThe Evening News Association, supra,as wellas those cases in which the Board has held that an employerwho is a member of a multiemployer association maywithdraw in timely fashion, thus, in effect, creating a newunit with which theunionor unions involved must bargainseparately. This course wouldseem tohave the best chanceof solving Respondent's problem. But the analogy betweena unionor an employer who wants to get out of amultiemployer situation and a union which wants to get outof a multiunion situation is not so close that Respondentcan be absolutely sure of an outcomein itsfavor.One" Similarly, a finding that Respondent cannot continue to press thelaboratory testers issue must be based either on a finding of bad-faithbargaining or a finding that Respondent consentedtobe bound bythe decision of the unions' negotiating committeeAny otherbasis wouldsubstitute the Board's judgment for Respondent's as to positions Respond-ent should take in bargaining and is barred by Sec 8(d)H K PorterCompany, Inc, v NL R.B,396 U S 998 INTL UNION OF OPERATING ENGINEERS, LOCAL 525obvious distinction that brings this discussion full circleback to the concept with which it started is the element ofconsent.Most multiemployer bargaining situations arisebecause the employers and the union, or unions, involvedconsent initially to bargain together. Having consented,they are free to withdraw that consent, provided only thatthey do so in a timely manner. Here, Respondent is nowpart of a multiunion single labor organization not by choicebut by operation of law. If it were permitted to withdraw ina timely manner, it would seem to follow from the Board'srecognition of the craft autonomy of the 10 unions inSinclair Refining Company, supra,that it would take theoperating department employees with it as a new unit.Whether the Board would permit such a result in a newunfair labor practice case, just as whether it would permit itunder the first option open to Respondent, is problematical.It furnishes Respondent with no sure guide to the course itshould followSo much for uncertainties. There are, on the other hand,two bedrock principles of the Act which furnish guidelinesfor a just and equitable solution in this case. The first,already alluded to, is majority rule The whole concept,now so deeply ingrained as to be beyond cavil, that alabor organizationwhich represents a majority of theemployees in an appropriate unit has the right as wellas the duty to bargain for all, is subverted in this case.The quick and easy answer to that statement is that allthe unions which participate in a multiunion bargainingsituation together represent the interests of each and everyone of the employees in the unit, thus the Board's alwayscouching its certification, just as it did inSinclair RefiningCompany, supra,in terms of a single labor organization.Such a rationalization will not wash in this case, however,for the Board, inSinclairRefining,also specificallyrecognized Respondent's and the other unions' preservationof their craft autonomyThe second principle is the very purpose for which theAct was passed, the promotion of peaceful and stable laborrelationsHere, the relationship which has existed for nearly30 years at the Hartford Refinery through three differentemployers and several changes in the composition of themultiunion bargaining representative has served that pur-pose.Even the dispute which gave rise to this case hasnot changed that situation, for the record is clear thatthe day-to-day work of labor relations at the HartfordRefinery, in areas other than those which Respondent claimsand the Charging Party denies Respondent now has aright to bargain about, has continued to be handled smoothlyand amicably. In the areas which are still not pinneddown in the new contract to the satisfaction of both sides,loading rack employees and laboratory testers are workingunder the terms of the contract which Respondent hasrefused to sign without any hint that the situation mightblow up To require Respondent to sign the new contractwould only formalize that status. But it would do so atthe cost of finding that Respondent, without its consent,is legally locked into a situation which it now finds intolera-ble.The potential for labor strife growing out of Respond-ent's efforts in such a situation to force the Companyand the other unions to agree to a change in the rulesof the game is great. Thus the purpose of the Act might619be subverted if Respondent is held to have violated theActIconclude that a union which is part of a multiunionbargaining situation as the result of a Board certificationcannot be bound to a contract to which it has not individual-ly assented. This is so even on the history of bargainingpresent in this case, a history of bargaining which stronglysupports a contrary conclusion. Therefore, I find thatRespondent has not violated the Act by refusing to signthe new contract executed in February 1969 by the ChargingParty and the other nine unionsThere is a second reason why Respondent has not commit-ted an unfair labor practice Agreement was reached betweenthe unions' negotiating committee and the Charging Partythat negotiations would continue on the loading rack issueand any agreement reached would be incorporated intothe contract. As the Charging Party points out so cogentlyin its brief, agreements to continue negotiations on somelimited issue when all other issues on the bargaining tablehave been resolved are common. A contract which reflectssuch an agreement clearly falls within the provision ofSection 8(d) that the duty to bargain includes the dutyto execute a written contract incorporating an agreementreached. But that provision contemplates incorporation intothewritten contract of all the terms of the agreementreached, including the term that negotiations shall continueon the still open issue. Such a provision is missing fromthe written contract which Respondent has refused to sign.Therefore, it has not violated Section 8(b)(3) of the Actby its refusal because the contract does not contain allthe terms of the agreement reached, even if Respondentis found to be bound by the negotiating committee's agree-ment to the memorandum of agreement of January 28,1969.Rudnick Land & Cattle Co.,159 NLRB 477.Upon the foregoing findings of fact, and on the entirerecord in this case, I make the following-CONCLUSIONS OF LAW1.Clark Oil & Refining Corporationisanemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act2 International Union of Operating Engineers, Local 525,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act3.The allegation of the complaint that International Unionof Operating Engineers, Local 525, AFL-CIO, has violatedSection 8(b)(3) of the Act by ". . . refusing . .tosigna written agreement .after [the] agreement hadbeen properly ratified ... and at a time when Respondenthad neither filed a timely petition seeking a separateappropriate unit or [sic] once bargaining had began [sic]gained the consent of all parties to withdraw from jointbargaining" has not been sustained.RECOMMENDED ORDERIt isrecommended that the complaint be dismissed inits entirety